Case 2:19-cr-00236-JDC-KK Document 1 Filed 08/07/19 Page 1 of 2 PageID #: 1




                      UNITED STATES DISTRICT COURT

                      WESTERN DISTRICT OF LOI'ISIANA

                           LAKE CHARLES DIVISION


UNITED STATES OF AMERICA               *    CRIMINAL NO. 2:19-cr-00236
                                       *    18 U.S.C. S 242
vs.                                    *
                                       *    JUDGE CAIN
                                       *
JARED HEBERT                           ,r
                                            MAGISTRATE JUDGE KAY


                           BILL OF INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                                  COUNT ONE

                 Deprivation of Rights Under Color of Law
                                 [18 U.S.C. $ 2421

      On or about May 8, 2017, in Calcasieu Parish in the Western District of

Louisiana, the defendant, JARED HEBERT, while acting under color of law as an

officer of the Lake Charles Police Department, willfully deprived G.T. of the right,

secured by the Constitution and laws of the United States, to be free from

unreasonable seizures, which includes the right to be free from a law enforcement

officer's use of unreasonable force during an arrest. Specifically, the defendant

repeatedly struck G.T. while G.T. was not presenting a threat to himself or any
Case 2:19-cr-00236-JDC-KK Document 1 Filed 08/07/19 Page 2 of 2 PageID #: 2




other person, all in violation of Title 18, United States Code, Section 242. lL9

u.s.c. s 2421.

                                    DAVID C. JOSEPH
                                    UNITED STATES ATTORNEY




                                             t United Sta\6s Attorney
                                    800 Lafayette Street, Suite 2200
                                    Lafayette, LA 70501
                                    Telephone: (337) 262-637 4




                                       2
